Citation Nr: 1435009	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pacemaker insertion procedure performed at the VA Connecticut Healthcare System, West Haven Campus, in December 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the above Regional Office (RO) which denied entitlement to compensation under 38 U.S.C.A. § 1151 for status post pacemaker insertion with cardiac tamponade.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, residuals including sternotomy and pericardial tamponade evacuation were caused by the pacemaker insertion he underwent in December 2008 and were the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation, under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from the Veteran's pacemaker insertion procedure in December 2008, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA. 

The Veteran essentially contends he underwent a routine pacemaker insertion procedure in December 2008, which resulted in the lead wires of the pacemaker penetrating his heart, causing excessive bleeding in the chest cavity, which led to open heart surgery, intubation, and an 11 day stay at the West Haven VA facility. 

Disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

The record reflects that on December 22, 2008, the Veteran underwent a procedure to replace his pacemaker with a dual chamber pacemaker device.  Immediately after that procedure, he suffered cardiac tamponade, status post pacemaker placement, and underwent a sternotomy and pericardial tamponade evacuation.  The diagnosis was right ventricular apex injury.  

In June 2010 the Veteran submitted a statement from the VA surgeon who performed the procedures on December 22, 2008.  The VA surgeon indicated that the Veteran underwent percutaneous pacer insertion, which was usually a same day procedure, but that the Veteran suffered cardiac tamponade requiring repeat major surgery, an 11 day hospitalization, and rehabilitation.  The VA surgeon opined that the Veteran's injuries were "unanticipated and complications," and that he should be "eligible for any benefits that he is eligible for."

VA treatment records include a copy of an informed consent from December 22, 2008, which basically described the procedure to be performed on the Veteran, to include that an anesthesia practitioner would be involved and a request for the Veteran to consent to the use of blood products during the procedure if needed.  The informed consent did not discuss the risks involved with the procedure.

The Board concludes that the opinion from the VA surgeon is probative and persuasive, and is based on the surgeon's firsthand knowledge of the procedures performed on the Veteran on December 22, 2008.  Based on the VA surgeon's opinion, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that additional disability due to VA medical treatment has been established and that such disability was the result of an event which was not reasonably foreseeable.  Thus, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of the Veteran's pacemaker insertion procedure is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of the Veteran's pacemaker insertion procedure is granted. 


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


